UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7147


DERVAN BROWN, a/k/a Lester Henry Kearney,

                     Plaintiff - Appellant,

              v.

SHAWN BRIDGET, Administrator, Warren County Detention Center; JOHNNY
WILLIAMS, Sheriff; WARREN COUNTY DETENTION CENTER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-ct-03315-BO)


Submitted: October 4, 2019                                  Decided: November 12, 2019


Before NIEMEYER, KEENAN, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dervan Brown, Appellant Pro Se. Rudolf Alexander Garcia-Gallont, WOMBLE BOND
DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dervan Brown seeks to appeal the district court’s orders dismissing some but not

all of the claims raised in Brown’s 42 U.S.C. § 1983 (2012) civil rights action. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Brown seeks to

appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2